DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status
Acknowledgment is made of the amendment filed on 7/6/2021 which amended claims 1, 6-8, 11, and 21. Claims 1-8, 11-15, 18, and 20-25 are currently pending.  


Allowable Subject Matter
Claims 1-8, 11-15, 18, and 20-25 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the prior art of record, either alone or in combination, fails to teach or render obvious the baffle assembly including a baffle body and a discharge plate, the discharge plate provided in a first end portion of the baffle body adjacent to the collector, the discharge plate configured to collect the target material debris within the baffle body; a guide structure configured to guide target material debris collected in the baffle assembly to a collection tank; and a first heating member and a second heating member, the first heating member provided in the guide structure, the second heating member provided in the discharge plate, the first and second heating members 
Regarding claim 11, the prior art of record, either alone or in combination, fails to teach or render obvious a discharge plate provided in a first end portion of the baffle body adjacent to the collector, the discharge plate configured to collect the target material debris within the baffle body, a guide structure configured to guide the target material debris collected in the discharge plate to a collection tank, the guide structure having a length between 100 mm and 300 mm, a first heating member provided in the guide structure, the first heating member configured to heat the target material debris, and a second heating member provided in the discharge plate, the second heating member configured to heat the target material debris. These limitations in combination with the other limitations of claim 11 render the claim non-obvious over the prior art of record.
Regarding claim 21, the prior art of record, either alone or in combination, fails to teach or render obvious a discharge plate provided in a first end portion of the baffle body adjacent to the collector, the discharge plate configured to collect target material debris on an inner surface of the baffle body; a guide structure configured to guide the target material debris collected in the discharge plate to a collection tank; a first heating member provided in the guide structure, the first heating member configured to heat the target material debris; and a second heating member provided in the discharge plate, the second heating member configured to heat the target material debris. These limitations in combination with the other limitations of claim 21 render the claim non-obvious over the prior art of record.

Riepen et al. (US PGPub 2015/0338753, Riepen hereinafter) discloses an extreme ultraviolet light source apparatus (Figs. 1-4, paras. [0131], [0139], [0149], [0155]-[0156], lithographic apparatus 100 includes a radiation source SO that emits EUV radiation), comprising: a collector included in a vessel, the collector configured to reflect extreme ultraviolet light (Figs. 3-4, paras. [0155]-[0157], collector optic CO is within source SO to reflect EUV radiation); a baffle assembly included in the vessel, the baffle assembly configured to allow the extreme ultraviolet light reflected from the collector to pass through an internal transmissive region of the baffle assembly (Figs. 3-5, 7, 11-13, 19, 20, and paras. [0161]-[0162], [0164], the source SO includes a plurality of vanes 24a-d that permit EUV radiation to pass to intermediate focus IF from collector optic CO); a guide structure configured to guide target material debris collected in the baffle assembly to a collection tank (Figs. 3-5, 7, 11-13, 19, 20, paras. [0161]-[0162], [0164]-[0172], [0176], [0204], [0217]-[0218], [0220], vanes 24 and grooves 28 are provided to direct droplets of liquid debris to gutter 27 and further to a drain. Vanes 42 and grooves 45 connect to gutter 44 to provide liquid tin to tin collector 46); and a first heating member provided in the guide structure, the first heating member configured to heat the target material debris (Figs. 3-5, 7, 11-12, 19, 20, paras. [0161], [0165], [0207], [0297], [0302], the vanes are heated to a temperature above a melting temperature of tin. For example, heating elements 54 heat the vanes 42 to a temperature above the melting temperature of tin). However, Riepen does not teach or render obvious a second heating member provided in the discharge plate provided at an end portion of the baffle body, the second heating member configured to heat the target material debris.
Yabuta (WO 2016/006162, English translation included with the previous Office Action) discloses a heating member comprising at least one heating line which extends from the baffle assembly to the collection tank, and the at least one heating line is included in the guide structure (Fig. 2, page 18, lines 739-750, page 20, lines 818-829, page 21, lines 893-905, debris trap 13 includes a control unit 40 to control the heating unit 36 arranged on cover member 35 and heating unit 39 arranged on reservoir 38 configured to heat the tin), but Yabuta does not teach or render obvious a second heating member provided in the discharge plate provided at an end portion of the baffle body, the second heating member configured to heat the target material debris.
Chen et al. (US PGPub 2020/0004167, Chen hereinafter) discloses discharge nozzle installed in a discharge hole formed in the discharge plate, the discharge nozzle configured to be connected to the guide structure (Figs. 4, 8, and 9, paras. [0053]-[0054], holes are formed in the bottom of vanes 152 for drip holes 605 and a tube 910 connects to the drip holes 605), but Chen does not describe or suggest a second heating member provided in the discharge plate to heat the target material debris. 
Chen et al. (US PGPub 2021/0033983) discloses a vane structure (Fig. 3, vane structure 28) for collecting debris from an EUV radiation source, and the debris collection structure includes a heating device and a vane bucket module (Figs. 3-4, para. [0033], vane bucket module 32 collects the debris heated by heating device 50), but Chen et al. does not teach or render obvious a first heating member and a second heating member, the first heating member provided in the guide structure, the second heating member provided in the discharge plate, the first and second heating members configured to heat the target material debris.
Wu et al. (US PGPub 2019/0155179) discloses a debris collection mechanism in an EUV light source that includes a gutter for vanes to direct tin debris trapped by the vanes into a bucket (Figs. 6-7, para. [0048], debris trapped by vanes 361 flows into vane gutter 362 and into bucket 37), but Wu et al. does not describe or render obvious a second heating member provided in the discharge plate to heat the target material debris.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538.  The examiner can normally be reached on M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882